Title: From Thomas Jefferson to Constantine Samuel Rafinesque, 6 November 1820
From: Jefferson, Thomas
To: Rafinesque, Constantine Samuel


Sir
Monticello
Nov. 6.
Your favor of Oct. 18. was recieved yesterday. the three letters on Alleganian antiquities have not yet come to hand. for the 1st No of your annals of nature I have still to thank you. they have not been before acknoleged because the inexorable laws of old age and ill health have withdrawn me from the labors of the writing table to which I am no longer competent. writing is become slow, laborious and painful. the Western Minerva will doubtless be valuable, and give useful exercise to the talents of our Western brethren, whom I rejoice to see advancing in the career of science.Our University, after which you enquire, will have all it’s buildings completed by this time twelve month. but to accomplish this we have contracted a debt which if not taken off our hands by our legislature, will require for it’s redemption several years of our funds, and so long leave us without the means of employing professors, so that the epoch of opening it hangs on that dilemma, as does the question whether I shall live to see it. with sincere prayers for the progress of science in every part of our country I tender you my friendly and respectful salutations.Th: Jefferson